DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the therapeutic assembly" in line 1.  It is unclear whether this limitation is referring to the at least one therapeutic assembly claimed in claim 13, or a different therapeutic assembly. For the purpose of examination, this limitation is interpreted as “the at least one therapeutic assembly” claimed in claim 1. 
Claim 17 recites the limitation "the wire segment" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 also recites the limitation "the therapeutic assembly" in line 1.  It is unclear whether this limitation is referring to the at least one therapeutic assembly claimed in claim 13, or a different therapeutic assembly. For the purpose of examination, this limitation is interpreted as the entire therapeutic structure at the distal end of the device. 
Claims 18-20 are rejected as depending from a rejected claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 7, and 10-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Barman (US 20150088112). 
Regarding claim 1, Barman discloses a method of treating or alleviating erectile dysfunction in a patient ([0002]) comprising (1) placing multiple electrodes within a segment of an internal iliac artery of the patient and against blood vessel wall of the internal iliac artery by percutaneous transluminal intravascular access; (2) adhering a surface electrode on an external surface such as skin of the patient; and (3) releasing radiofrequency energy through at least one of the multiple electrodes to nearby tissues, so as to increase the temperature of the nearby tissues and induce a thermal alteration of the nearby tissues ([0016], [0032], [0049], [0054], [0060], [0063], [0086]).
Regarding claim 3, Barman further discloses that the radiofrequency energy is released at a level of no more than 9 W (joule per second) to prevent spasm of the patient ([0098]).
Regarding claim 4, Barman further discloses the radiofrequency energy is released with a temperature threshold setting of 60 degrees C ([0055]) to ensure that collagen does not denature, tissue does not shrink, and cell wall does not break, in the nearby tissue.
Regarding claim 7, Barman further discloses that the segment starts from the junction of the internal iliac artery and the common iliac artery ([0016], [0032], [0049], [0054], [0060], [0063], [0086]).
Regarding claim 10, Barman further discloses that the time period for non-ablative thermal alteration (<45 °C, which may be the first target temperature in the first stage) is defined as Tna, the time period for ablative thermal alteration (>45 °C, which may be the second target temperature in the third stage) is defined as Ta, and the ratio between the two is defined as Rna/a; and Rna/a is in the range of from 4:116 to 72:48 (seconds), ([0097]-[0099]).
Regarding claim 11, Barman further discloses that Rna/a within a session for a patient is selected from 4:116, 5:115, 6:114, 7:113, 8:112, 9:111, 10:110, 11:109, 12:108, 13:107, 15:105, 16:104, 17:103, 18:102, 19:101, 20:100, 25:95, 30:90, 72:48, or any combination thereof ([0097]-[0099]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Barman as applied to claim 1 above, and further in view of Bhushan et al., (US 20110130755; hereinafter Bhushan).
Regarding claim 2, Barman discloses the method according to Claim 1, but fails to disclose adjusting or changing the adhesion position of the surface electrode on the back or butt of the patient to vary the impedance between the surface electrode and a given electrode within the internal iliac artery until the impedance falls within the range of 200-320 Ohms, before step (2). However, Bhushan teaches an ablative treatment method in which a surface electrode (26) is positioned on the back and the adhesion position of the electrodes (which may also be the surface electrode) is adjusted or changed to vary the impedance between the surface electrode and a given electrode with the artery until the impedance falls within a desired range ([0027], [0058]-[0059]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the .
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Barman as applied to claim 1 above, and further in view of Sharps et al., (US 6602248).
Regarding claims 5-6, Barman discloses the method according to Claim 1, but fails to disclose that the radiofrequency energy is released through an alternating current of 460-470 KHz, specifically 465 KHz, between the surface electrode and a given electrode within the internal iliac artery. However, Sharps teaches an ablative treatment method in which the radiofrequency energy is released through an alternating current of 460-470 KHz, specifically 465 KHz ([0112]: the range taught is 400-600 KHz, which includes 465 KHz). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barman to include the steps taught by Sharps, because the modification would minimize low frequency current flow into nerves (Sharps; [0112]). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Barman as applied to claim 1 above, and further in view of Jenson (US 20120029500).
Regarding claim 8, Barman discloses the method according to Claim 1, but fails to disclose that the radiofrequency energy is released for a continuous period of 60-180 seconds such as 120 seconds for each of the multiple electrodes one by one, which protocol is defined as one session; and wherein step (3) comprises one, two, three, four, or more such sessions that are separately carried out. However, Jenson teaches (Figures 4A and 5) an ablative treatment method in which radiofrequency is configurable to be released for a desired continuous period for each of 
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barman/Jenson such that the continuous period is 120 since the period is simply a result effective variable which would prove to be efficacious for treatment and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. MPEP 2144.05(II)(B).  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Barman.
Regarding claim 9, Barman further discloses that the thermal alteration comprises non-ablative thermal alteration, ablative thermal alteration, or any combination thereof; and wherein the thermal alteration produces a lesion of a different depths ([0016], [0032], [0049], [0054], [0060], [0063], [0086]), but fails to teach that the lesion has a depth of 5-8 mm or 5.9-6.9 mm such as about 6.4 mm in the nearby tissues. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Barman to include the lesion has a depth of 5-8 mm or 5.9-6.9 mm such as about 6.4 mm in the nearby tissues since it has been held that where the general conditions of a claim are disclosed in the prior art, .
Claims 12-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barman as applied to claim 1 above, and further in view of Beetel et al., (US 20120101413; hereinafter Beetel).
Regarding claims 12-13, Barman discloses the method according to Claim 1, but fails to disclose that the multiple electrodes consist of six electrodes configured to create interrupted spiral but full circumferential lesions on internal wall of said segment of the internal iliac artery of the patient, wherein the six electrodes are a part of a catheter apparatus, which comprises: an elongated shaft having a proximal portion and a distal portion; a carrier carrying six therapeutic assemblies, wherein the carrier is located at, or proximate to, the distal portion of the elongated shaft, and wherein each therapeutic assembly comprises one of the six electrodes for intravascular treatment; wherein the carrier is configured to vary between a delivery configuration and a deployed configuration; wherein the distal portion of the shaft is configured for intravascular delivery of the carrier; wherein the carrier comprises six right-handed wire helixes and six left-handed wire helixes that are plainly or bi-axially woven into a tubular structure; wherein the carrier comprises at least one interstice that is defined by four wire helix segments from two immediately adjacent right-handed wire helixes and two immediately adjacent left-handed wire helixes that are plainly or bi-axially woven into each other; and wherein at least one therapeutic assembly wraps around at least one of said four wire helix segments to stabilize said at least one interstice, to maintain structural integrity of the carrier, and to prevent tangling of wire helixes, when the carrier is being distorted intravascularly.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barman to include the specific catheter apparatus taught by Beetel because the modification would advantageously providing a more consistent contact force that may allow for more consistent lesion formation (Beetel; [0067]). Furthermore, the target blood vessel in the modified device is said segment of the internal iliac artery of the patient. 
Regarding claim 14, Beetel further teaches (Figures 1, 6-7, and 20C-D)  that at least one of the m right-handed wire helixes and at least one of the n left-handed wire helixes are made from one single wire having a first portion of right-handed wire helix and a second portion of left-handed wire helix by folding or bending a point of the single wire between the first portion and the second portion at an angle of from about 160 to 180 degree ([0064]-[0065], [0078], [0092], [0107], [0110]).
Regarding claim 16, Beetel further teaches (Figures 1, 6-7, and 20C-D)  that the therapeutic assembly wraps around only one of said four wire helix segments to stabilize the interstice ([0064]-[0065], [0078], [0107], [0110]).
Regarding claim 17, Beetel further teaches (Figures 1, 6-7, 20C-D, and 21) the therapeutic assembly includes two terminal bodies (two bulbous sides of 24) and a main body (center portion of 24) positioned between the two terminal bodies; and wherein cross-sectional area of the main body along a plane perpendicular to the elongation direction of the wire segment being wrapped around is larger than cross-sectional areas of the terminal bodies along a plane perpendicular to the elongation direction of the wire segment being wrapped around, which are larger than a cross-sectional area of the wire segment being wrapped around along a plane perpendicular to the elongation direction of the wire segment ([0064]-[0065], [0078], [0107], [0110], [0116]).
Regarding claim 18, Beetel further teaches (Figures 1, 6-7, and 20C-D) that length of the wire segment being wrapped around is maintained to be equal to, or longer than, the main body's length along the elongation direction of the wire segment being wrapped around ([0064]-[0065], [0078], [0107], [0110], [0116]).
Regarding claim 19, Beetel further teaches (Figures 1, 6-7, and 20C-D) that length of the wire segment being wrapped around is maintained to be equal to, or longer than, the main body's 
Regarding claim 20, Beetel further discloses (Figures 1, 6-7, and 20C-D) that at least one of the two terminal bodies and the main body includes (1) one or more grooves (one or more grooves accommodating elements 58 in Figure 21) for accommodating or guiding one or more wire helixes that slide(s) over the wire segment around which the therapeutic assembly wraps; and/or (2) one, two or more protrusions, wherein the gap(s) between the protrusion(s) and the wire segment around which the therapeutic assembly wraps, and the gap(s) between said protrusion(s) themselves, is(are) configured for accommodating or guiding one or more wire helixes that slide(s) over the wire segment around which the therapeutic assembly wraps ([0064]-[0065], [0078], [0107], [0110], [0116]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Barman in view of Beetel as applied to claim 14 above, and further in view of Kordis et al., (US 20120271140; hereinafter Kordis).
Regarding claim 15, the Barman/Beetel combination teaches the method according to Claim 14, but fails to teach that the catheter apparatus further comprises a multi-lumen bundler, wherein the multi-lumen bundler has a cylinder body, and a number of lumens pass axially through the cylinder body along the longitudinal axis of the cylinder body; and wherein the first portion of right-handed wire helix and the second portion of left-handed wire helix from a same wire are inserted into and pass through two different lumens, and the wire is permanently glued and fixed to the multi-lumen bundler with a liquid adhesive material filled into or dropped into the lumens and solidified thereafter. However, Kordis teaches (Figures 31A-31D) an ablative treatment method using a catheter apparatus having a multi-lumen bundler (158), wherein the multi-lumen 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013.  The examiner can normally be reached on Monday - Friday: 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        



/EUN HWA KIM/Primary Examiner, Art Unit 3794